DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12 August 2022 has been entered. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12 August 2022 complies with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.

Response to Arguments
Applicant's arguments filed 12 August 2022 have been fully considered but they are not persuasive.
Regarding applicant’s remarks regarding the communication between devices and the server, examiner notes that while the application specifications mention one-way communication from client devices to the server the claims as written do not include the one-way aspect of the connections between some client devices. As such the prior art does not need to teach such an aspect at this time. 
Applicant’s remarks regarding the added “generating, by the processor, a link…” aspect are moot in light of the new art for that within the revised 103 rejection (below).
As no further substantive arguments were presented the previously given rejection of claims 1-2, 4-9, 11-17, and 18-20 under 35 U.S.C. 103 remains.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-8, 11-15, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Wu (US PG Pub 2015/0089438) and further in view of Agrawal (US PG Pub 2017/0374176) and Lehmann et al. (US PG Pub 2014/0059144 A1).
Regarding claims 1, 8, and 15, Wu teaches a method comprising: retrieving, by a processor of a first device associated with a first user, application data of a plurality of deployed applications generated by a plurality of devices associated with other users (Wu [0020] “The network service 120 can include a device interface 128, which communicates with individual devices that access the service. […] the user account store 124 can retain metadata for individual accounts”, Wu [0032] “network service 120 can be configured to push applications 312 and/or application resources 314 to the mobile computing system 300, based on, for example, user account settings, subscription rules, and various other business logic considerations.” Having devices tied to accounts and multiple user accounts indicates multiple devices associated with other users) from a central cloud storage repository such that the plurality of devices transmit application data of a first deployed application and a second deployed application each deployed on the plurality of devices directly to the central cloud storage repository (Wu [0031] “the application network interface 310 can transmit data that enables the network service 120 to identify mobile computing system 300 (or alternatively the user)”), and the first device obtains the application data generated by the plurality of devices without direct communication between the first device and the first deployed application and the second deployed application deployed on the plurality of devices (Wu [0020] “The network service 120 can include a device interface 128, which communicates with individual devices that access the service. […] the mobile computing device 110 can store resources (e.g., e-books) that are purchased or otherwise made available to the user of the mobile computing device 110, as well as archive resources that have been purchased for the user account 125, but are not stored on the particular mobile computing device.”), wherein the first device and the plurality of devices each include a first deployed application and a second deployed application (Wu [0020] “Among other resources, the network service 120 can include a resource store [repository] 122 […] The mobile computing device 110 may be associated with the user account 125, and multiple devices may be associated with the same account. […] the mobile computing device 110 can store resources (e.g., e-books) [including applications] that are purchased or otherwise made available to the user of the mobile computing device 110”), and the first user and the other users belonging to a network (Wu [0020] “The network service 120 can include a device interface 128, which communicates with individual devices that access the service. […] As described further, the user account store 124 can retain metadata for individual accounts 125 to identify resources that have been purchased or made available for consumption for a given account.”);
identifying, by the processor, an application data associated with the first deployed application using a pre-defined data mining template corresponding to the first deployed application (Wu [0027] “The processor 210 can operate to display groupings of applications 223 or application resources 221 through the application launch interface 235.”, Wu [0026] “the memory 250 can store a categorization schema 227, which can include pre-defined categories for applications and application resources”. Wu [0034] “A category schema 331 can be used to define the categories used by the grouping analysis logic 330.”), and an application data associated with the second deployed application using a pre-defined data mining template corresponding to the second deployed application (Wu [0034] “grouping analysis logic 330 programmatically assigns categories [pre-defined mining templates] (e.g., subject categories) to installed applications using metadata associated with either the application (e.g., category of application as provided by network service) or with the application resources of the particular application.”), wherein the pre-defined mining template corresponding to the first deployed application is used to extract application data from the first deployed application deployed on the plurality of devices and the pre-defined mining template corresponding to the second deployed application is used to extract application data from the second deployed application deployed on the plurality of devices; (Wu [0036] “At least some individual groupings provide visual representations that identify one or more applications of a particular category and one or more resources [including devices] for the identified applications.”
Wu does not teach analyzing, by the processor, the application data extracted by the pre-defined mining template corresponding to the first deployed application and the application data extracted by the pre-defined mining template corresponding to the second deployed application along with a user specific information of the other users to generate one or more contextual insights or notifications for the first user on a single display of the first device; and arranging, by the processor, the one or more contextual insights or notifications on a dashboard displayed on the single display of the first device, the dashboard having a first interface portion dedicated to the application data associated with the first deployed application deployed on the plurality of devices and a second interface portion dedicated to the application data associated with the second deployed application deployed on the plurality of devices so that the application data of the first deployed application and the second deployed application associated with the plurality of devices operated by the other users is viewable by the first user looking at the single display of the first device.
However, Agrawal teaches analyzing, by the processor, the application data extracted by the pre-defined mining template corresponding to the first deployed application and the application data extracted by the pre-defined mining template corresponding to the second deployed application along with a user specific information of the other users to generate one or more contextual insights or notifications for the first user on a single display of the first device (Agrawal [0052] “The various inputs can be used alone or in various combinations to enable the digital assistant 112 to utilize contextual data 820 when it operates.”, Agrawal [0051] “Inputs to the digital assistant 112 typically can include user input 805, data from internal sources 810, and data from external sources 815 which can include third-party content 818.”); 
arranging, by the processor, the one or more contextual insights or notifications on a dashboard displayed on the single display of the first device, the dashboard having a first interface portion dedicated to the application data associated with the first deployed application deployed on the plurality of devices and a second interface portion dedicated to the application data associated with the second deployed application deployed on the plurality of devices so that the application data of the first deployed application and the second deployed application associated with the plurality of devices operated by the other users is viewable by the first user looking at the single display of the first device (Agrawal [0053] “the functions 800 illustratively include interacting with the user 825 (through a natural language user interface and other graphical interfaces, for example);”, Agrawal [0052] “Contextual data can include, for example, time/date, the user's location, language, schedule, applications installed on the device, […] data associated with other parties to a communication (e.g., their schedules, preferences, etc.), and the like.”).
Before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art combining Wu with Agrawal that in order to provide additional useful contextual data to users they would combine the context analysis and display functionality from Agrawal with the context templated identification and retrieval from Wu.
One would be motivated to make the combination of Wu and Agrawal because while Wu is able to insure a measure of usefulness in the collected contextual data by using the groupings there is a limit to the usefulness of raw data, which Wu is limited to. To that end bringing in Agrawal to analyze and generate additional contextual data expands the usefulness of the provided contextual data to the user. The added presentation of the expanded contextual information from the combination would necessitate the arranging from Agrawal as the more rigid approach used by Wu would not be sufficient to handle the extra data.
While Wu and Agrawal deal with sending and receiving data from applications on many clients to a server, neither teach sending some sort of actionable notification to a client device and thus do not teach generating, by the processor, a link on the first interface portion or the second interface portion of the dashboard for the first user to take action to address the one or more contextual insights or notifications based on application data of the first deployed application or the second deployed application, respectively.
Lehmann et al. teaches generating, by the processor, a link on the first interface portion or the second interface portion of the dashboard for the first user to take action to address the one or more contextual insights or notifications based on application data of the first deployed application or the second deployed application, respectively (Lehmann et al. figure 1, Lehmann et al. [0027] “The application notification module 130 can determine an action item associated with an application notification event, the action item including a compilation of instructions, information, links, and other responses determined to reply to various events sent from systems, business applications, and/or data sources.”).
Before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art combining Wu and Agrawal with Lehmann et al. that in order to provide actionable notifications to client devise they would combine the notifications from Lehmann et al. with the application analysis from Agrawal with the client-server application setup from Wu.
Regarding the additional aspects of claim 8, Wu teaches a computer system, comprising: a processor; a memory device coupled to the processor; and a computer readable storage device coupled to the processor, wherein the storage device contains program code executable by the processor via the memory device to implement a method (Wu [0027] “When input 231 is received through the input mechanism 240, the processor 210 can interpret the input 210 as a group input, which results in a corresponding operation being performed one or more of the groupings.”, Wu [0026] “the memory 250 can also store an instruction set for implementing application grouping logic”).
Regarding the additional aspects of claim 15, Wu teaches a computer program product, comprising a computer readable hardware storage device storing a computer readable program code, the computer readable program code comprising an algorithm that when executed by a computer processor of a computing system implements a method (Wu [0015] “one or more embodiments described herein may be implemented through instructions that are executable by one or more processors. These instructions may be carried on a computer-readable medium.”)
Regarding claims 4, 11, and 18, the combination of Wu and Agrawal teaches wherein the user specific information of the other users is selected from the group consisting of: a geographical location of the other users, a user history of the first deployed application and the second deployed location, a preference of the other users, a relationship to the plurality of connected devices, a privacy setting of the other users, a home location of the other users, a work environment of the other users, and office location of the other users, a schedule of the other users, and a combination thereof (Wu [0017] “More generally, the network service 120 can provide various other content services, including content rendering services (e.g., streaming media) or other network-application environments or services.”, Agrawal [0052] “Contextual data can include, for example, time/date, the user's location, language, schedule, applications installed on the device, […] data associated with other parties to a communication (e.g., their schedules, preferences, etc.), and the like.” Wu clearly allows for the use of additional services to expand the contextual information provided, and Agrawal clearly teaches where that additional data includes data from other users including “a schedule of the other users”.).
Before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art combining Wu with Agrawal that in order to provide raw data from other users to a first user and thus better serve the user they would combine the providing of other user’s data from Agrawal as one of the other network services utilized by Wu.
Regarding claims 5 and 12, the combination of Wu and Agrawal teaches wherein the one or more contextual insights or notifications vary depending a selected user specific information, and the dashboard is customizable based on an application preference (Agrawal [0034] “a user 105 may launch a locally executing application that communicates over a network 255 (e.g., network 115 and/or Internet 120 in FIG. 1) to an application service 125 in order to retrieve data and obtain services to enable various features and functions, provide information, and/or support user experiences that can be supported on various ones of the user interfaces on a local device 110 such as graphical user interfaces”, Agrawal [0053]).
Before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art combining Wu with Agrawal that in order to accommodate the additional contextual information generated from the combination of Agrawal and Wu they would take the flexible user interface from Agrawal and combine it with the contextual information templated identification and retrieval from Wu.
Regarding claims 6, 13, and 19, the combination of Wu and Agrawal teaches additionally identifying, by the processor, an application data associated with a third deployed application using a pre-defined data mining template corresponding to the third deployed application, and an application data associated with a fourth deployed application using a pre-defined data mining template corresponding to the fourth deployed application; wherein the third deployed application and the fourth deployed application are deployed on a smart device (Wu [0034] “A category schema 331 can be used to define the categories used by the grouping analysis logic 330.”, Wu [0015] “Computers, terminals, network enabled devices (e.g., mobile devices such as cell phones) are all examples of machines and devices”).
Regarding claims 7, 14, and 20, the combination of Wu and Agrawal teaches wherein a device of the plurality of device is a computing device capable of network connectivity, and the smart device is a physical device capable of network connectivity (Wu [0032] “In identifying the mobile computing system 300, the network service 120 can identify what applications 312 and/or application resources 314 belong to the account of that device. The applications 312 and/or application resources 314 that are transmitted to the mobile computing system 300 include those that are purchased from the device”).

Claims 2, 9, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Wu (US PG Pub 2015/0089438), Agrawal (US PG Pub 2017/0374176), and Lehmann et al. (US PG Pub 2014/0059144 A1) as applied to claims 1, and in further view of Loo (US PG Pub 2015/0229638).
Regarding claims 2, 9, and 16, the combination of Wu and Agrawal teaches retrieving and identifying the application data associated between the first and second deployed application, and analyzed the user specific information to provide contextual insights or notifications to a user on a single display associated with a computing system, but the combination of Wu and Agrawal does not explicitly disclose wherein the application data is stored on the central cloud repository in an industry standard format.
However, Loo teaches wherein the application data is stored on the central cloud repository in an industry standard format (Loo [0031] “the cloud computer system may provide one or more callable interfaces to receive requests from a computing device. The requests may be received according to one format (e.g., a standard, a style, a protocol, or the like) supported by the callable interface. The cloud computer system may convert or translate a request to another format (e.g., a standard, a style, a protocol, or the like) supported by the requested enterprise computer system.”, Loo [0060] “Cloud computer system 110 may provide an object store service that may provide a storage facility for BLOBs.”).
Before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art combining Wu and Agrawal with Loo that in order to store shared data using a standard format they would combine the standardized data storage format from Loo with the contextualization data collection, analysis, and presentation from the combination of Wu and Agrawal.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICH ALEXANDER FISCHER whose telephone number is (571)272-2891. The examiner can normally be reached Mon-Thu 8:00-5:00, Fri 10:00-2:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TONY MAHMOUDI can be reached on (571) 272-4078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.












/ERICH ALEXANDER FISCHER/Examiner, Art Unit 2163                                                                                                                                                                                                        





/ALEX GOFMAN/Primary Examiner, Art Unit 2163